DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 4, 6, 7-9 and 11-20 are pending. Claim 20 is withdrawn from examination as drawn to non-elected subject matter. 
This office action is in response to an amendment filed 12/2/2020. 
This application is a continuation-in-part of PCT/KR2016/011437 (published as WO2017/065497), filed on October 12, 2016 which application claims priority to Korean Patent Application No. 10-2015-0142434, filed on October 12, 2015.

Information Disclosure Statement
An information disclosure statement filed 1/21/21 has been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action. The documents listed as an office action has been considered but has been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application. Duplicate references have not been considered and have been crossed off of the 1449. 

Response to Amendments
	The amendments are sufficient to overcome the objections to the drawings. As well, the case is in sequence compliance and the objections to the specification have been overcome. The rejection under 35 USC 102 is overcome by amendment. 

Claim Objections
Claims 2-4, 8-12 and 14 are objected to because of the following informalities:  Claim 2 is not clear but structurally should be amended to recite –the crosslinker is 3,3’-dithiobis[[(]] sulfosuccinimidyl proprionate (DTSSP) wherein the ration of adenovirus to DTSSP is--. The left parenthesis appears in error and this identifies that the DTSSP is a new limitation. 
Claim 19 has two periods at the end. 


Claims 17 and 18 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k). There is no indication that the claims (17 and 18) further limit claim 15. There are not structural requirements that are known to accompany the use of the product for particular functions as set forth in claim 17 and 18. This objection is maintained.

Claims 8 and 9 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1 and 2.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). Claim 8 and 9 as amended read on the exact same complex of claim 1. The term “complex” versus “system” does not provide a distinction. 
[0020] The Ad complex may be a gene delivery system in order to deliver a target gene in cells.
This is a new objection necessitated by applicants’ amendment. 


Claims 7 and 15 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). There is no indication that the claim 7 further limits claim 1 and claim15 further limits claim 8. The claims simply add a new term but nothing materially to the claims. This is a new objection upon reconsideration of the claims. 

Response to Arguments
Applicants argue that the properties are further limited by recitation that it is an anti0cancer composition with specific types of cancer as the target. A functional limitation is not always limiting. For example, in this case, by virtue of depending from claim 15, there is no distinction structurally between the recited compositions. If the claims depend form claim 16 then claim 17 and 18 may encode distinct genes that mediate the functions. However, as recited, the compositions do not different at all. There are simply Ad-PEG-NT conjugates in all 3 claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the Ad”, “the PEG” and “the NT" in claim 8.  There is insufficient antecedent basis for this limitation in the claim. Within the claim, there is no prior reference to these terms. There is therefore within the claim no antecedent basis. If claim 1 were cancelled for some reason, there would be no prior antecedent basis so the claim itself must establish the antecedent basis. This is a new rejection necessitated by applicants’ amendment. 
Claim 19 recites the limitation "the PEGs” in claim 19.  There is insufficient antecedent basis for this limitation in the claim. There is a single PEG recited but not PEGs. This is a new rejection necessitated by applicants’ amendment. 


The term "base sequence" in claim 14 is a relative term which renders the claim indefinite.  The term "base sequence" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what constitutes the base sequence in this claim.

Response to Arguments
Applicants argue that “base” as recited and amended are not relative. However, it is not clear what the metes and bounds of “base” are. The claims are drawn to “a base sequence of a decorin gene”. However, that is the base sequence. By base do the claims mean nucleotide sequence or the foundation from which something can be developed? It is unclear. If it is base as in nucleotide, this would be clearer if simply reciting “nucleotide sequence”. If it is the foundation of the gene, then those aspects that make something the base must be known. 

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 11 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The written description requirement for genus claims may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with known or disclosed correlations between function and structure, or by a combination of such characteristics sufficient to show that the applicant was in possession of the claimed genus.  
In this case, the claims are drawn to “an amino acid sequence of” SEQ ID NO:1 or 2. This is nothing more than a dipeptide and does not encompass the entire sequence. To provide sufficient disclosure, the specification should teach relevant characteristics of domains or regions required for a dipeptide to mediate the functions of SEQ ID NO:1 or 2.  However, the specification only teaches SEQ ID NO:1 or 2 in their entirety and does not provide a structural-functional relationship.  Furthermore, the specification does not adequately describe those structural, physical and chemical characteristics of the claimed genus of capsids that distinguish them from nucleic acid sequences and protein sequences which are not claimed. Consequently, there is no evidence that Applicant had conception or possession of the generic nucleic acid sequences being claimed.  Structural features that could distinguish the compounds of the claimed genus from others not encompassed by the genus are missing from the disclosure.  No common structural attributes identify the members of the genus. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is needed. Since the disclosure fails to describe common attributes or characteristics that identify members of the genera, and because the genera are highly variant, the disclosure of SEQ ID NO:1 or 2 is insufficient to describe the genera.  

Response to Arguments
Applicants argue that the claims are not drawn to a genus. Applicants recite “an amino acid sequence”. This reads on a dipeptide of the recited SEQ ID NO:. To refer to the entirety of the sequences the claim should recite –the amino acid sequence of SEQ ID NO:--.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-9, 11-13 and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eto et al (J of Gene medicine, 2005, pages 604-612; see entire document) or Jung et al (J of Controlled Release, 200, pages 164-171; see entire document) in view of Dreier et al (J Mol Biol, 2011, pages 410-426; see entire document) and Kim et al (Biomaterials, 2011; pages 9328-9342; see entire document). This is a new rejection necessitated by applicants’ amendment. 
The instant claims are drawn to an adenovirus that is linked to a crosslinker by a molar ratio of 1:1x105 mol to 1:3x105 mol. And this is conjugated to PEG-NT in a molar ratio of 1:1x104 mol to 1:1x106 mol. 
The linkage of DTSSP to adenovirus was well known in the art wherein targeting moieties linked thereto was also well known in the art. 
Kim et al teach Ads were pre-activated with the DTSSP crosslinker at a 1:5 105 molar ratio (Ad:DTSSP). ABP was added at a further 1:1 to 1:10 molar ratio of the DTSSP thereby leading to 1:1x106 molar ratio to adenovirus.
Jung et al teach use of PEG linked to DTSSP to link targeting agents. ETO also teaches crosslinkers linking PEG to adenovirus wherein PEG serves to bind targeting agents. 
What is missing is from these references is the use of a neurotensin receptor specific binding peptide. Dreier et al teach directing adenovirus to kill cancer with DARPin ligands wherein these are also known to bind to NT receptors (see reference 63). To this end, SEQ ID NO:2 as a ligand for neurotensin function are known (see e.g. Vect Horus below).
RESULT 1
BCC82424
ID   BCC82424 standard; peptide; 7 AA.
XX
AC   BCC82424;
XX
DT   10-SEP-2015(first entry)
XX
DE   Human neurotensin(NT(8-13)) peptide.
XX
KW   Neurotensin; brain injury; cardiac arrest; cardiac surgical procedure;
KW   head injury; hyperthermia; hypothermia; ischemia; neuroprotective; pain;
KW   prophylactic to disease; protein therapy; seizure disorder;
KW   spinal cord injury; stroke; therapeutic; vulnerary.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Cross-links     1
FT                   /note= "The sulfydryl group of Cys at position 1 is cross
FT                   -linked to C-terminal amidated Cys of (BCC82414) via a 2-
FT                   amino thio ethanol to form compound VIII"
XX
CC PN   EP2896402-A1.
XX
CC PD   22-JUL-2015.
XX
CC PF   20-JAN-2014; 2014EP-00305074.
XX
PR   20-JAN-2014; 2014EP-00305074.
XX
CC PA   (VECT-) VECT-HORUS.
CC PA   (CNRS ) CENT NAT RECH SCI.
XX
CC PI   Jacquot G,  Lecorche P,  Khrestchatisky M;
XX
DR   WPI; 2015-41311N/49.
XX
CC PT   New activated neurotensin, useful for reducing body temperature, 
CC PT   convulsions and pain and protecting, preventing, or reducing brain 
CC PT   damage.
XX
CC PS   Disclosure; Page 9; 42pp; English.
XX
CC   The present invention relates to a compound comprising a neurotensin (NT)
CC   polypeptide of SEQ ID NO: 1 (see BCC82406) covalently coupled to an 
CC   activator group or an analog having a biological activity of neurotensin.
CC   The invention further discloses: (1) a pharmaceutical composition 
CC   comprising the compound selected from compounds I to XIII of Table A and 
CC   a pharmaceutically acceptable carrier or excipient; and (2) a method for 
CC   preparing the compound, which involves covalently coupling the 
CC   neurotensin polypeptide to an activator group preferably using a linker 
CC   group. The compound or composition of the invention is useful for: (a) 
CC   reducing body temperature; (b) inducing hypothermia in a mammalian 
CC   subject following sudden cardiac arrest, or having a stroke, neonatal 
CC   ischemia, heart surgery, traumatic head or spinal cord injury, seizures, 
CC   pain or hyperthermia; (c) protecting, preventing, or reducing brain 
CC   damage; (d) reducing convulsions; and (e) reducing pain in a mammalian 
CC   subject. The present sequence represents a human neurotensin (NT(8-13)) 
CC   peptide which is used in preparing the compound of the invention.
XX
SQ   Sequence 7 AA;

  Query Match             100.0%;  Score 41;  DB 22;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CRRPYIL 7
              |||||||
Db          1 CRRPYIL 7 

	Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the ligand of Dreier et al into the virus of Kim in view of Jung et al and Eto et al. As noted above: 1) Jun and Eto et al teach Pegylation and linkage of ligands to adenovirus and 2) Kim teaches DTSSP to adenovirus and ligand ratios that are the same as those in the claims and 3) Dreier et al teach use of ligands for NT receptors wherein 4) Vect Horus teaches small ligands for NT comparable to the ligands bound to adenovirus by Kim. Given that all of the elements of the claims were well known in the art, it would have been obvious to use known ratios with known linkages for known targets to produce an NT targeted adenovirus. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Eto et al (J of Gene medicine, 2005, pages 604-612; see entire document)  or Jung et al (J of Controlled Release, 200, pages 164-171; see entire document) in view of Dreier et al (J Mol Biol, 2011, pages 410-426; see entire document) and Vect-Horus et al (EP2896402; sequence above) as applied to claims 1, 2, 4, 5, 7-9, 11-13 and 15-19 above, and further in view of Xu et al (Gene Ther. 2015 March ; 22(3): 247–256; see entire document).
The teachings above do not include teachings of “the base sequence” of decorin and SEQ ID NO:1. It is not clear what is absolutely necessary to be a base sequence. Hence, the broadest reasonable interpretation is that the sequences must mediate decorin function. Xu et al teach an adenovirus that encodes decorin that also mediates inhibition of Want signaling (see e.g. abstract). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate use the known sequence of Vect-Horus and decorin of Dreier et al. As noted above: 1) Jun and Eto et al teach Pegylation and linkage of ligands to adenovirus and 2) Kim teaches DTSSP to adenovirus and ligand ratios that are the same as those in the claims and 3) Dreier et al teach use of ligands for NT receptors wherein 4) Vect Horus teaches small ligands for NT comparable to the ligands bound to adenovirus by Kim 5) Xu et al teach the benefits of adding decorin to tumor treating virus. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the altered virus would have been effective at tumor treatment.

Response to Arguments
Applicant's argue that that neither Eto nor Jung et al teach use of NT conjugated to PEG. Applicants argue that DARPin is large and difficult to introduce into a cell and thus would not use the ratio of the claims. 
The rejections have been adapted to consider these arguments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/
Primary Examiner, Art Unit 1633